Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/713,173 filed on 4/4/22. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,321,981 in view of Suraparaju (2021/0099441); please see below. 
Instant Application 
Pat # 11,321,981
An unlock service server configured to mediate two-factor authentication prior to granting access to a secure area, comprising: memory comprising a set of instructions; and at least one processor, wherein the set of instructions and the at least one processor are configured to receive a public key from a mobile device corresponding to a person; and transmit the public key to an access point device proximate the mobile device and configured to perform facial recognition on the person, and perform a wireless handshake comprising a cryptographic signature with the mobile device prior to granting or denying access to the secure area, wherein the cryptographic signature comprises the public key.
An access point device configured to perform a two-factor authentication prior to granting access to a secure area, comprising: memory comprising a set of instructions; and at least one processor, wherein the set of instructions and the at least one processor are configured to perform facial recognition on a person proximate to the access point device, and perform wireless handshake with a mobile device associated with the person, prior to granting or denying entry to the secure area; and when the access point device is a handshake initiator, the set of instructions and the at least one processor are configured to connect with the mobile device and receive a timestamp and a cryptographic signature from the mobile device.


Even though instant application teaches all the limitations of claim 1, does not specifically disclose having a public key to approximate the distance; while the system will work the same way with or without timestamp. 
	Suraparaju teaches a public key from a mobile device corresponding to a person; and transmit the public key to an access point device proximate the mobile device (A method is disclosed of authenticating a user for services on a computing device, the method comprising; storing a roaming Public Key Infrastructure (PKI) credential in a secure container on a client device; hosting a captive roaming authentication protocol on the client device and the computing device in which the user has not been previously authenticated; authenticating the user on a computing device by placing the client device with roaming PKI credentials in proximity to the computing device to initiate a handshake between the client device and the computing device, paragraph 18).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Suraparaju’s public key to proximate user proximity with Pat # 11,321,981. One would be motivated to combine these teachings because it will provide proper authentication and retrieve the roaming credential; making the system more effective.

5.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,321,981 in view of Suraparaju (2021/0099441); please see below. 
Instant Application 
Pat # 11,321,981
A computer implemented to mediate two-factor authentication prior to granting access to a secure area, comprising: by an unlock service server, receiving a public key from a mobile device corresponding to a person; and by the unlock service server, transmitting the public key to an access point device proximate the mobile device and configured to perform facial recognition on the person, and perform a wireless handshake comprising a cryptographic signature with the mobile device prior to granting or denying access to the secure area, wherein the cryptographic signature comprises the public key.
An access point device configured to perform a two-factor authentication prior to granting access to a secure area, comprising: memory comprising a set of instructions; and at least one processor, wherein the set of instructions and the at least one processor are configured to perform facial recognition on a person proximate to the access point device, and perform wireless handshake with a mobile device associated with the person, prior to granting or denying entry to the secure area; and when the access point device is a handshake initiator, the set of instructions and the at least one processor are configured to connect with the mobile device and receive a timestamp and a cryptographic signature from the mobile device.


Even though instant application teaches all the limitations of claim 1, does not specifically disclose having a public key to approximate the distance; while the system will work the same way with or without timestamp. 
	Suraparaju teaches a public key from a mobile device corresponding to a person; and transmit the public key to an access point device proximate the mobile device (A method is disclosed of authenticating a user for services on a computing device, the method comprising; storing a roaming Public Key Infrastructure (PKI) credential in a secure container on a client device; hosting a captive roaming authentication protocol on the client device and the computing device in which the user has not been previously authenticated; authenticating the user on a computing device by placing the client device with roaming PKI credentials in proximity to the computing device to initiate a handshake between the client device and the computing device, paragraph 18).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Suraparaju’s public key to proximate user proximity with Pat # 11,321,981. One would be motivated to combine these teachings because it will provide proper authentication and retrieve the roaming credential; making the system more effective.
Allowable Subject Matter
6.	Claims 2 – 10, 12 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632